Case 4:18-cv-00615-ALM Document 394 Filed 12/09/19 Page 1 of 10 PageID #: 10807



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION


   BARBARA MEIER, et al,                           §
        Plaintiffs,                                §
                                                   §
   VS.                                             §            Case No. 4:18-cv-00615-ALM
                                                   §
   UHS OF DELAWARE, INC., et al,                   §
        Defendants.                                §

            SEJAL MEHTA, M.D.’S REPLY TO PLAINTIFFS’ OMNIBUS RESPONSE
             TO DEFENDANTS’ TWELVE MOTIONS FOR SUMMARY JUDGMENT

 TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

             COMES NOW, Sejal Mehta, M.D. (Dr. Mehta), a Defendant in the above-entitled and

 numbered cause, and hereby files and serves her Reply to Plaintiffs’ Omnibus Response to

 Defendants’ Twelve Motions for Summary Judgment [Doc. #378] as follows:

                                    I.     PLAINTIFFS’ BURDEN

             “Summary judgment [] is ‘where the rubber meets the road’ for a plaintiff, as the

 evidentiary record at trial, by rule, will typically never surpass that which was compiled during the

 course of discovery.” Barot v. Susquehanna Physician Services, 2018 U.S. Dist. LEXIS 3540 *17

 (M.D. Pa. Jan. 9, 2018).

             Dr. Mehta can move for summary judgment on Plaintiffs Green and McPherson’s claims

 – non-movants bearing the burden of proof at trial – by “merely pointing to the absence of evidence

 and thereby shift to [Green/McPherson] the burden of demonstrating by competent summary

 judgment proof that there is an issue of material fact warranting trial.” Alam v. Fannie Mae,

 2005 U.S. Dist. LEXIS 50304 *5 (S.D. Tex. Sep. 29, 2005)(citing Transamerica Ins. Co. v. Avenell,

 66 F.3d 715, 718-19 (5th Cir. 1995)). Dr. Mehta has done so. [Doc.#303]. Plaintiffs do not dispute

 that. [Doc. #378 at 2].


 SEJAL MEHTA, M.D.’S REPLY TO PLAINTIFFS’ OMNIBUS RESPONSE
 TO DEFENDANTS’ TWELVE MOTIONS FOR SUMMARY JUDGMENT – Page 1
 Document #247902
Case 4:18-cv-00615-ALM Document 394 Filed 12/09/19 Page 2 of 10 PageID #: 10808



             In responding to Dr. Mehta’s motion for summary judgment, Plaintiffs “must go beyond

 the pleadings and designate specific facts showing there is a genuine issue for trial.” Larson v.

 Matter, 2008 U.S. Dist. LEXIS 63432 *18 (N.D. Tex. Aug. 18, 2008)(citing Celotex Corp. v.

 Catrett, 477 U,S. 317, 324, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986)). Plaintiffs must then

 “articulate the precise manner in which that evidence supports [their] claim[s].” Ragas v. Tenn.

 Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998).

             Green/McPherson must produce competent evidence of each essential element of their

 claims against Dr. Mehta. Nat’l Ass’n of Gov’t Employees v. City Pub. Serv. Bd., 40 F.3d 698,

 712 (5th Cir. 1994); TrueGreen Landcare, LLC v. Scott, 512 F.Supp.2d 613, 623 (N.D. Tex. 2007)
 1
     . The Fifth Circuit requires the evidence relied on must be “significant probative evidence” in

 order to defeat a motion for summary judgment. Omni USA, Inc. v. Parker-Hannifin Corp., 964

 F.Supp.2d 805, 811 (S.D. Tex. 2013)(quoting State Farm Life Ins. Co. v. Gutterman, 896 F.2d

 116, 118 (5th Cir. 1986)). When referring to evidence such as an expert report, Plaintiffs must

 “direct the district court to the specific portions” supporting the essential elements of each claim,

 as required to do by Rule 56(c) of the FEDERAL RULES                       OF   CIVIL PROCEDURE. Jefferson v.

 MillerCoors, LLC, 440 Fed. Appx. 326, 331 (5th Cir. 2011)(citing Ragas, 136 F.3d at 458).2 The

 absence of proof on any essential element of a claim is fatal to that claim. Celotex, 477 U.S. at

 323; TrueGreen, 512 F.Supp.2d at 623.




 1
   Through their response, as support for their contention Defendants’ summary judgments should be denied, Plaintiffs
 rely on what their live complaint “establishes” and that it “alleges sufficient facts,” they discuss applicable pleading
 standards and argue that their claims are “properly pled.” [Doc.#378 at 34, 36, 38, 40, 42]. Plaintiffs even state at
 one time they “do not need any evidence at this point.” [Id. at 44]. These arguments and claims are meaningless and
 incorrect. Summary judgement is where we are at; Plaintiffs were required to go beyond the pleadings and designate
 facts. See Larson, 2008 U.S. Dist. LEXIS 63432 at *18.
 2
     Local Rule CV-56(d) similarly requires citation “by page and, if possible, by line.”


 SEJAL MEHTA, M.D.’S REPLY TO PLAINTIFFS’ OMNIBUS RESPONSE
 TO DEFENDANTS’ TWELVE MOTIONS FOR SUMMARY JUDGMENT – Page 2
 Document #247902
Case 4:18-cv-00615-ALM Document 394 Filed 12/09/19 Page 3 of 10 PageID #: 10809



             Conclusory expert opinions are insufficient. They cannot defeat a motion for summary

 judgment. Stagliano v. Cincinnati Ins. Co., 2014 U.S. Dist. LEXIS 185639 *8 (N.D. Tex. Dec. 9,

 2014)(citing Hayter v. City of Mount Vernon, 154 F.3d 269, 274 (5th Cir. 1998); Orthopedic Sports

 Injury Clinic v. Wang Lab., 922 F.2d 220, 225 (5th Cir. 1994)(“The Fifth Circuit has repeatedly

 held that an expert’s opinion set forth in a conclusory fashion is insufficient summary judgment

 proof”)).3

             What is a conclusory opinion? A conclusory opinion is an opinion “unaccompanied by

 any explanation.” Larson v. Matter, 2008 U.S. Dist. LEXIS 63432 *27 (N.D. Tex. Aug. 18, 2008).

 It exists when no supporting facts are provided. Alam, 2005 U.S. Dist. LEXIS 50304 at *9; Sabre,

 Inc., 2003 U.S. Dist. LEXIS 16629 at *17 (citing Rizkallah v. Conner, 952 S.W.2d 580, 587 (Tex.

 App.—Houston [1st Dist.] 1997, no pet.)). An opinion is conclusory when there is no mention of

 how or why the opinion was reached. Boyd v. State Farm Ins., 158 F.3d 326, 331 (5th Cir. 1998).

                             II.       PLAINTIFFS’ RESPONSE AS TO DR. MEHTA

             In their Omnibus Response, Green/McPherson acknowledge their understanding

 Dr. Mehta is seeking summary judgment on all claims alleged against her. [Doc.#378 at 2].4

 Plaintiffs never designate any specific facts supporting their claims. In fact, Dr. Mehta is

 mentioned only seven times.5 The only references to her of any possible substance are:


 3
   See also Salas v. Carpenter, 980 F.2d 299, 305 (5th Cir. 1992)(citing Broadway v. City of Montgomery, 530 F.2d
 657, 660-61 (5th Cir. 1976))(“conclusory assertions cannot be used in an affidavit on summary judgment…evidence
 inadmissible at trial cannot be used to avoid summary judgment”); Galindo v. Precision Am. Corp., 754 F.2d 1212,
 1216 (5th Cir. 1985)(conclusory affidavits “are insufficient to either support or defeat a motion for summary
 judgment.” – citing C. Wright, A. Miller & M. Kane, Federal Practice and Procedure: Civil 2d § 2738 (1983)); Sabre,
 Inc. v. Lyn-Lea Travel Corp., 2003 U.S. Dist. LEXIS 16629 *17 (N.D. Tex. Sep. 22, 2003)(“summary judgment
 evidence consisting only of conclusions are insufficient to raise an issue of fact” – citing Brownlee v. Brownlee,
 665 S.W.2d 111, 112 (Tex. 1984)); Burrow v. Acre, 997 S.W.2d 229, 235 (Tex. 1999)(“conclusory statements by an
 expert are insufficient”).”

 4
  Six claims are alleged – RICO [Doc. #183 at 86-88], REHABILITATION ACT [Id. at 94-96], civil conspiracy [Id. at
 102-104], respondeat superior [Id. at 104] and negligence and gross negligence [Id. at 104-110].
 5
     [Doc. #378 at 2, 4, 5, 13, 36, 54].

 SEJAL MEHTA, M.D.’S REPLY TO PLAINTIFFS’ OMNIBUS RESPONSE
 TO DEFENDANTS’ TWELVE MOTIONS FOR SUMMARY JUDGMENT – Page 3
 Document #247902
Case 4:18-cv-00615-ALM Document 394 Filed 12/09/19 Page 4 of 10 PageID #: 10810



             5. Plaintiffs have some evidence to prove gross negligence against Malone, Mehta, the
             UHS Defendants BHC, Quinn, Arnett, and the Chang Gang.

             6. Plaintiffs have some evidence to prove conspiracy against Malone, Mehta, the UHS
             Defendants, Quinn, Arnett, Tao, Tom, Buttar, Chang and Yao.
             [Doc.#378 at 5].

 Plaintiffs neither designate any “specific facts” supporting these contentions – and establishing the

 essential elements of these claims – nor do they cite to where this evidence is in the record.

             Plaintiffs also assert they “have some evidence to prove negligence against each Defendant.

 Plaintiffs have designated experts that address standards of care and breach. Dr. Blotcky and

 Ms. Busch both discuss standards of care and breach sufficient to put the Defendants to trial.”

 [Id.]. Again, no facts are designated, and no citations to the record are provided. No authority is

 cited supporting the reports are “sufficient” for purposes of summary judgment.

                                III.     OBJECTIONS TO PLAINTIFFS’ EVIDENCE

             Defendant objects and moves to exclude the following evidence mentioned and referenced

 in Plaintiffs’ Omnibus Response:

             A.     Dr. Blotcky’s Report and Ms. Busch’s Report:

             Defendants have objected to Plaintiffs’ designations of these retained experts and their

 opinions and Dr. Mehta fully incorporates those objections herein by reference. [Doc.#387,

 Doc.#388]. The opinions in these reports directed at Dr. Mehta are conclusory because they are

 not explained, and no factual basis is provided.6 (Supra at 2-3). Conclusory opinions are not

 sufficient to defeat summary judgment. (Id.).




 6
  Dr. Blotcky’s report states without supportive facts or explanation “[v]iolations of standard of care by each defendant
 doctor with each individual patient…Mehta/Tao and Green; Mehta/Buttar and McPherson…” [Doc.#375-2 at 52].
 Nowhere else does Dr. Blotcky state a specific opinion about Dr. Mehta. To the extent any of his other opinions are
 directed at Dr. Mehta, they are similarly conclusory and deficient. As to Dr. Mehta, Ms. Busch’s report states nothing
 other than that payments to Dr. Mehta under various contractual agreements were kickbacks, without any supportive
 facts or explanation. [Doc.#375-3 at 19].

 SEJAL MEHTA, M.D.’S REPLY TO PLAINTIFFS’ OMNIBUS RESPONSE
 TO DEFENDANTS’ TWELVE MOTIONS FOR SUMMARY JUDGMENT – Page 4
 Document #247902
Case 4:18-cv-00615-ALM Document 394 Filed 12/09/19 Page 5 of 10 PageID #: 10811



             B.       Irrelevant Evidence:

             The lion’s share of the facts discussed by Plaintiffs in their Response to Statement of

 Undisputed Facts have absolutely nothing to do with Dr. Mehta and the essential elements of the

 claims against her. Plaintiffs discuss and cite to evidence related to events in the 1980s and 1990s

 [Doc.#378 at 8-10], a lawsuit by Samantha Trimble not involving Dr. Mehta [Id. at 21], a 2016

 Buzzfeed news article and WFAA series [Id. at 22-23], and a 2019 settlement by UHS. [Id. at 23].

 This evidence has no tendency to make any fact of consequence related to the claims against

 Dr. Mehta more probable or less probable. Dr. Mehta, therefore, objects to this evidence and

 moves for its exclusion. FED. R. EVID. 410, 402. Dr. Mehta further objects and moves to exclude

 this evidence because any probative value it might have is substantially outweighed by a danger

 of unfair prejudice and confusing the issues. FED. R. EVID. 403.

                    IV.   GREEN/MCPHERSON HAVE NOT MET THEIR BURDEN

             A.       RICO7:

             Plaintiffs designate no facts supporting the essential elements of their RICO and RICO

 conspiracy claims against Dr. Mehta. [Doc.#378 at 28-43]. They discuss the multiple essential

 elements of these claims, but never designate a single fact that supports even one element of these

 claims against Dr. Mehta. [Id.].8




 7
   The elements of a RICO claim are the (1) conduct (2) of an enterprise (3) through a pattern (4) of racketeering
 activity. Manax v. McNamara, 842 F.2d 808, 811 (5th Cir. 1998). RICO conspiracy requires a showing that (1) two
 or more people agreed to commit a substantive RICO offense, and (2) those defendants knew of and agreed to the
 overall objective of the RICO offense. Chaney v. Dreyfus Serv. Corp., 595 F.3d 219, 239 (5th Cir. 2010).
 8
   Dr. Mehta also moves for judgment based on the absence of RICO standing. [Doc.#303 at 10-11]. Plaintiffs
 acknowledge RICO standing requires injuries “unrelated to personal injuries.” [Doc.#378 at 32]. In discussing RICO
 standing, Green/McPherson designate no facts showing they have standing. [Doc#378 at 28-33]. Green/McPherson
 also do not respond to Dr. Mehta’s argument that they cannot have RICO standing because they admit the only RICO
 damages they have alleged are personal injury damages. [See Doc.#303 at 10-11].


 SEJAL MEHTA, M.D.’S REPLY TO PLAINTIFFS’ OMNIBUS RESPONSE
 TO DEFENDANTS’ TWELVE MOTIONS FOR SUMMARY JUDGMENT – Page 5
 Document #247902
Case 4:18-cv-00615-ALM Document 394 Filed 12/09/19 Page 6 of 10 PageID #: 10812



             Incredibly, Plaintiffs do nothing more than cite to their live complaint and the allegations

 therein as adequate evidence of their RICO claims.9 Plaintiffs must go beyond the pleadings and

 identify supportive facts (supra at 2) and they did not do so. For this reason alone, Dr. Mehta

 should be granted summary judgment.

             Plaintiffs also do not respond to Dr. Mehta’s arguments that as a matter of law there is no

 (1) RICO enterprise that involved her and (2) commission by her of the requisite predicate

 acts/pattern of racketeering. [Doc.#303 at 12-16]. The absence of the requisite RICO enterprise

 position is based on the Seven Circuit’s opinion in United Food & Comm. Worker Unions &

 Empls. Midwest Health Benefits Fund v. Walgreen Co. and the absence of any facts beyond those

 showing a business relationship between certain defendants; particularly no facts showing creation

 of a distinct RICO enterprise involving Dr. Mehta. [Id. at 12-15]. In responding to Dr. Mehta’s

 motion, Plaintiffs failed to designate any supportive facts whatsoever on this issue, further

 indicating summary judgment is proper.

             The absence of the requisite predicate acts/pattern of racketeering argument is based on the

 fact the underlying predicate acts involving Dr. Mehta were allegedly committed within a 4-month

 time frame and case law uniformly holds that alleged predicate acts committed within such a short

 time frame do not fulfill the requirement there be a continuity of racketeering activity. [Id. at 15-

 16]. Plaintiffs do not dispute that fact – the alleged predicate acts occurred within a 4-month period

 – and Plaintiffs do not cite any authority showing alleged predicate acts committed within such a

 short time frame can fulfill the continuity requirement. [Doc.#378 at 28-43]. Summary judgment

 on Plaintiffs’ RICO claims is also proper for this reason.


 9
  See, e.g., “The TAC establishes that each defendant participated in the affairs of the enterprise…The TAC alleges
 sufficient facts to establish each Defendant was ‘associated with’ an alleged RICO enterprise. The TAC alleges an
 association-in-fact enterprise comprised of numerous individuals and entities…Plaintiffs have properly pled a
 predicate [act].” [Doc.#378 at 34, 36, 42].

 SEJAL MEHTA, M.D.’S REPLY TO PLAINTIFFS’ OMNIBUS RESPONSE
 TO DEFENDANTS’ TWELVE MOTIONS FOR SUMMARY JUDGMENT – Page 6
 Document #247902
Case 4:18-cv-00615-ALM Document 394 Filed 12/09/19 Page 7 of 10 PageID #: 10813



             B.     REHABILITATION ACT:

             In addressing these claims, Plaintiffs acknowledge an essential element is the existence of

 a qualified disability. [Doc.#378 at 46-47]. Green does not claim she had a qualified disability,

 and she does not designate specific facts to support this essential element of her claim. [Id. at 47-

 58]. For this reason, Green’s REHABILITATION ACT claim must be dismissed.

             Green/McPherson allege Dr. Mehta is liable under the REHABILITATION ACT because she

 was part of a “conspiracy” to subject them to telemedicine and prevent them from receiving an “in

 person” medical consult before they were transferred to Millwood. [Doc.#183 at 93¶397, 95-

 96¶407]. Plaintiffs designate no facts showing Dr. Mehta was part of this alleged conspiracy and

 these claims should be dismissed for this reason too. [Doc.#378 at 44-61]. Finally, the summary

 judgment evidence unequivocally establishes Green/McPherson were properly evaluated in person

 by a physician before they were transferred to Millwood. [Doc.#303 at 8-9, 22-23]. Plaintiffs

 have not controverted that undisputed fact. [See Doc.#378 at 6-27]. This is another reason why

 Plaintiffs’ REHABILITATION ACT claims should be dismissed.

             C.     Civil Conspiracy:

             Plaintiffs designate no facts supporting the essential elements of their civil conspiracy

 claim. [Doc.#378 at 5¶6]. They do nothing more than state they “have some evidence to prove

 conspiracy.” [Id.]. The closest they get to designating any facts is mention there are “numerous

 examples of agreements to do wrong among the telemed doctors, particularly with respect to notary

 fraud.” [Id.]. Not only is this statement lacking in substance, it has nothing to do with Dr. Mehta.

 She is not one of the “telemed doctors” and there is no evidence – or even allegation – she had any

 involvement in or knowledge of the alleged “notary fraud.”




 SEJAL MEHTA, M.D.’S REPLY TO PLAINTIFFS’ OMNIBUS RESPONSE
 TO DEFENDANTS’ TWELVE MOTIONS FOR SUMMARY JUDGMENT – Page 7
 Document #247902
Case 4:18-cv-00615-ALM Document 394 Filed 12/09/19 Page 8 of 10 PageID #: 10814



             D.     Negligence10/Gross Negligence11/Respondeat Superior12:

             As support for their negligence claims, Plaintiffs simply reference Dr. Blotcky’s report.

 [Doc.#378 at 5¶4]. As to Dr. Mehta, the opinions in Blotcky’s report are conclusory and, therefore,

 are insufficient to create an issue. (Supra at 2-3). Also absent from the report are any of the

 specific facts needed to support the essential elements of this claim – applicable standard of care,

 breach, injury proximately caused by a breach.

             Plaintiffs designate no facts supporting their gross negligence and respendeat superior

 claims. They do nothing more than state they “have some evidence” to prove these claims.

 [Doc.#378 at 5¶6]. Plaintiffs state Dr. Mehta was supervising too many nurse practitioners and

 that they upcoded bills, but no evidence is designated as support for this statement. Neither

 Dr. Blotcky nor Ms. Busch make mention of these things in reference to Dr. Mehta in their reports.

 [Doc.# 375-2, Doc.# 375-3]. Plaintiffs’ statements are not sufficient to carry their burden. They

 must designate specific facts and failed to do so. Larson, 2008 U.S. Dist. LEXIS 63432 at *18.

                                              V.        CONCLUSION

             Plaintiffs acknowledged and understood Dr. Mehta moved for summary judgment seeking

 dismissal of their cases against her. [Doc.#378 at 2]. The case law makes clear that in order to

 prevent rendition of summary judgment against them, Plaintiffs must designate specific facts that




 10
   The essential elements of a medical negligence claim are (1) a duty to act according to an applicable standard of
 care, (2) breach of an applicable standard of care, (3) injury, and (4) a causal connection between the injury and breach.
 Larson, 2008 U.S. Dist. LEXIS 63432 at *19 (citing Clements v. Conard, 21 S.W.3d 514, 522 (Tex. App.—Amarillo
 2000, no pet.)).
 11
   Gross negligence must be establish with “clear and convincing evidence” and requires evidence not only that the
 defendant was negligent, but that an “extreme degree of risk” was involved and that defendant was subjectively aware
 of that risk but proceeded with “conscious indifference.” Larson, 2008 U.S. Dist. LEXIS 63432 at *2425.
 12
   The elements of respondeat superior include that plaintiff was injured by a tortfeasor that was the employee of
 defendant acting within the course and scope of that employment. Baptist Mem’l Hosp. v. Sampson, 969 S.W.2d 945,
 947 (Tex. 1998).

 SEJAL MEHTA, M.D.’S REPLY TO PLAINTIFFS’ OMNIBUS RESPONSE
 TO DEFENDANTS’ TWELVE MOTIONS FOR SUMMARY JUDGMENT – Page 8
 Document #247902
Case 4:18-cv-00615-ALM Document 394 Filed 12/09/19 Page 9 of 10 PageID #: 10815



 support each element of each claim asserted against Dr. Mehta. (Supra at 1-2). The case law also

 makes clear that conclusory opinions are not sufficient when responding to a motion for summary

 judgment. (Supra at 2-3).

             In responding to Dr. Mehta’s motion for summary judgment, Plaintiffs chose not to follow

 the clear-cut requirement and designate specific facts supporting the elements of their claims

 against Dr. Mehta. Having failed to designate specific facts and articulate the manner in which

 those facts support their claims, as required, Plaintiffs’ claims should be dismissed13.

             WHERFORE, PREMISES CONSIDERED, Sejal Mehta, M.D. respectfully requests

 that her Motion for Summary Judgment be granted.

                                                       Respectfully Submitted,

                                                       THIEBAUD REMINGTON THORNTON BAILEY LLP


                                                       By:/s/Russell G. Thornton
                                                          RUSSELL G. THORNTON
                                                          State Bar Card No. 19982850
                                                          rthornton@trtblaw.com

                                                            4849 Greenville Avenue
                                                            Suite 1150
                                                            Dallas, Texas 75206
                                                            (214) 954-2200
                                                            (214) 754-0999 (Fax)

                                                            ATTORNEYS FOR DEFENDANT
                                                            SEJAL MEHTA, M.D.




 13
   Judges are not ferrets. Judges are not pigs hunting for truffles. Courts are under no obligation to sift through the
 evidence to support opposition to summary judgment. Davis v. Brennan, 2019 U.S. District LEXIS 160941 *31 n.11
 (N.D. Tex. Aug. 22, 2019).

 SEJAL MEHTA, M.D.’S REPLY TO PLAINTIFFS’ OMNIBUS RESPONSE
 TO DEFENDANTS’ TWELVE MOTIONS FOR SUMMARY JUDGMENT – Page 9
 Document #247902
Case 4:18-cv-00615-ALM Document 394 Filed 12/09/19 Page 10 of 10 PageID #: 10816



                                  CERTIFICATE OF SERVICE

         On December 9, 2019, I electronically submitted the foregoing document with the clerk of
 court for the U.S. District Court, Eastern District of Texas, using the electronic case filing system
 of the court. I hereby certify that I have served all counsel and/or pro se parties of record
 electronically or by another manner authorized by FEDERAL RULE OF CIVIL PROCEDURE 5(b)(2).


                                                       /s/Russell G. Thornton
                                                       RUSSELL G. THORNTON




 SEJAL MEHTA, M.D.’S REPLY TO PLAINTIFFS’ OMNIBUS RESPONSE
 TO DEFENDANTS’ TWELVE MOTIONS FOR SUMMARY JUDGMENT – Page 10
 Document #247902
